        Case 3:18-cv-01419-MO         Document 90      Filed 10/05/18    Page 1 of 15




Jeremiah D. Weiner (CSBA No. 226340)
Douglas MacCourt (OSBA No. 890780)
Rosette, LLP
193 Blue Ravine Road
Suite 255
Folsom, California 95630
Telephone: (916) 353-1084
Facsimile: (916) 353-1085
jweiner@rosettelaw.com
dmaccourt@rosettelaw.com
lchristian@rosettelaw.com
Attorneys for Plaintiff
The Klamath Tribes


                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION



THE KLAMATH TRIBES,                                Case No. 3:18-cv-01419-MO

               Plaintiff,
                                                   PLAINTIFF’S RESPONSE TO
       v.                                          DEFENDANT’S MOTION TO LIMIT
                                                   REVIEW TO THE ADMINISTRATIVE
U.S. BUREAU OF RECLAMATION, et al.                 RECORD

               Defendants,

and

KLAMATH WATER USERS
ASSOCIATION, et al.,

            Defendant-Intervenors.
_______________________________________

       Pursuant to the Court’s scheduling order of September 11, 2018, Plaintiff the Klamath

Tribes file this response brief in opposition to Defendant United States Bureau of Reclamation’s

(“Defendant”) Motion to Limit Review to the Administrative Record, Document No. 89




        Response to Defendant’s Motion to Limit Review to Administrative Record - 1
        Case 3:18-cv-01419-MO         Document 90       Filed 10/05/18     Page 2 of 15




(“Motion”). The Tribes respectfully request that the Court deny the Motion because, contrary to

Defendant’s characterization, claims alleging substantive violations brought under the

Endangered Species Act’s (“ESA”) citizen suit provision, 16 U.S.C. § 1540(g)(1)(A), are not

subject to the Administrative Procedure Act’s (“APA”) limited scope of review. See, e.g.,

Western Watersheds Project v. Kraayenbrink, 632 F.3d 472, 497 (9th Cir. 2011).

                   MEMORANDUM OF POINTS AND AUTHORITIES

I.     INTRODUCTION

       Defendant’s request that this Court limit review to the administrative record ignores both

controlling Ninth Circuit precedent and the nature of the Klamath Tribes’ ESA claims, and

improperly attempts to collapse the difference between the standard of review for claims

alleging ongoing violations of the ESA under that Act’s citizen suit provisions, and the scope of

a court’s review of such claims. As Defendant notes, because the ESA lacks its own standard of

review, the APA’s “arbitrary and capricious” standard is employed when evaluating agency

decision-making under the ESA. San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d

971, 1007 (9th Cir. 2014). Defendant overreaches, however, when it asserts that the APA’s

scope of review, which is confined, with limited exceptions, to the administrative record

underlying an agency’s decision-making, similarly constrains a court’s ability to consider extra-

record evidence when evaluating claims alleging ongoing substantive violations of the ESA

brought under that Act’s citizen suit provisions. The Klamath Tribes have alleged two such

claims in the instant action: (I) that Defendant is engaged in the unlawful take of two endangered

fish species, the C’waam (Lost River sucker, Deltistes luxatus) and Koptu (shortnose sucker,

Chasmistes brevirostris); and (II) that Defendant has failed to ensure that its management of

Upper Klamath Lake (“UKL”) as part of its operation of the Klamath Irrigation Project




        Response to Defendant’s Motion to Limit Review to Administrative Record - 2
        Case 3:18-cv-01419-MO           Document 90      Filed 10/05/18       Page 3 of 15




(“Project”) does not jeopardize the continued existence or adversely modify the critical habitat of

the C’waam and Koptu. Complaint, Document No. 1 at ¶¶ 78–97 (Counts I & II). As explained

more fully below, controlling Ninth Circuit precedent is clear that the Administrative Procedure

Act’s (“APA”) limited scope of review does not apply to claims alleging ongoing substantive

violations of the ESA brought under the ESA citizen-suit provision, such as the Klamath Tribes

have done here. Defendant’s motion should therefore be denied.

II.    DISCUSSION

       A.      The APA’s Limited Scope of Review Does Not Apply to The Klamath Tribes’
               ESA Claims.
      The Ninth Circuit’s decisions in Western Watersheds Project v. Kraayenbrink, 632 F.3d

472 (9th Cir. 2011), and Washington Toxics Coalition v. EPA, 413 F.3d 1024 (9th Cir. 2005),

make plain the appropriate scope of review in cases such as this one. Building on Washington

Toxics’ conclusion that “the APA does not govern” claims arising under the ESA’s citizen suit

provision, 413 F.3d at 1034, Kraayenbrink squarely addressed the scope of review issue

presently in dispute:

      Intervenors argue that this court may not look to extra-record material in conducting
      a review under the ESA. As we explained in Washington Toxics Coalition, the APA
      applies only where there is “no other adequate remedy in a court,” 5 U.S.C. § 704,
      and—because the ESA provides a citizen suit remedy—the APA does not apply in
      such actions. 413 F.3d at 1034. Therefore, under Washington Toxics Coalition we
      may consider evidence outside the administrative record for the limited purposes of
      reviewing Plaintiffs' ESA claim.

632 F.3d at 497; see also Indigenous Envtl. Network v. United States Dep't of State, No. CV-17-

29-GF-BMM, 2017 WL 9280323, at *1 (D. Mont. Dec. 12, 2017) (“The Ninth Circuit

in Washington Toxics determined that ‘suits to compel agencies to comply with the substantive

provisions   of    the   ESA    arise    under   the   ESA     citizen-suit    provision,’ not   the

APA. Id. at 1030, 1034. The Ninth Circuit further clarified in Western Watersheds Project v.



        Response to Defendant’s Motion to Limit Review to Administrative Record - 3
        Case 3:18-cv-01419-MO          Document 90       Filed 10/05/18     Page 4 of 15




Kraayenbrink, 632 F.3d 472, 497 (9th Cir. 2011), that evidence outside the administrative record

may be considered for the limited purpose of reviewing an ESA claim.”). In an effort to avoid

the necessary conclusion that Kraayenbrink renders the instant motion untenable, Defendant

argues that that case should be read as merely allowing supplementation of the administrative

record rather than rejecting the APA’s limited review standard altogether. Motion at 12–13. The

lone unpublished decision Defendant relies on to advance this reading, however, is a Clean

Water Act decision which rejected a request for a de novo standard of review. Sierra Club v.

McLerran, No. C11-1759RSL, 2012 WL 5449681, at *2 (W.D. Wash. Nov. 6, 2012). Moreover,

a Federal District Court has already persuasively rejected this argument in the ESA context:

       [T]he [federal agency defendant] contends that Kraayenbrink did not overrule a
       longstanding line of cases which establish that the APA scope and standard of
       review apply to ESA claims. Instead, they contend that Kraayenbrink merely
       stands for the proposition that, under the facts of that case, supplementation of the
       administrative record was appropriate. This argument does not withstand scrutiny.
       In Kraayenbrink, neither the district court, nor the Ninth Circuit considered
       whether it should or could supplement the administrative record under the APA.
       Instead, the district court reviewed the administrative record because plaintiffs
       also raised two APA claims in addition to the ESA claims discussed by the Ninth
       Circuit. W. Watersheds Project v. Kraayenbrink, 538 F.Supp.2d 1302, 1311–12
       (D.Idaho 2008). The district court concluded that it could rule against the
       defendants on the ESA claims based only on the administrative record, but
       declined to do so and went on to consider extra-record evidence with respect to
       those claims. Id. at 1322–24. [The federal agency defendant’s] argument does not
       address these facts. The holding in Kraayenbrink is that the “APA applies only
       where there is ‘no other adequate remedy in a court.’” Kraayenbrink, 632 F.3d at
       497. Because the ESA citizen suit provision creates an adequate remedy for
       claims brought under that provision, the APA does not apply in such actions and
       the court “may consider evidence outside the administrative record.”
Nw. Coal. for Alternatives to Pesticides v. U.S. E.P.A., 920 F. Supp. 2d 1168, 1174–75 (W.D.

Wash. 2013); accord Yurok Tribe v. United States Bureau of Reclamation, 231 F. Supp. 3d 450,

468 (N.D. Cal. 2017) (rejecting argument Washington Toxics and Kraayenbrink should not be

relied on as inconsistent with prior precedent).



        Response to Defendant’s Motion to Limit Review to Administrative Record - 4
        Case 3:18-cv-01419-MO           Document 90    Filed 10/05/18    Page 5 of 15




       Defendant also contends that Karuk Tribe of California v. U.S. Forest Serv., 681 F.3d

1006 (9th Cir. 2012), a Ninth Circuit en banc opinion, overruled Kraayenbrick, Motion at 12-13,

despite the fact that Karuk Tribe makes no mention of Kraayenbrick or engages in any analysis

or discussion of the proper scope of review for an ESA citizen suit claim. See Karuk Tribe, 681

F.3d at 1017. Defendant’s reading of Karuk Tribe has been persuasively rejected by federal

district courts within the Ninth Circuit:

       Karuk Tribe does not overrule Washington Toxics and Kraayenbrink. There, the
       issue before the Court was whether the Forest Service's approval of four notice of
       intent to conduct mining activities in the Klamath National Forest constituted
       “agency action” that “may affect” listed species and trigger consultation. The
       Court noted the following under the heading “Standard of Review:”

       Because this is a record review case, we may direct that summary judgment be
       granted to either party based upon our review of the administrative record. An
       agency's compliance with the ESA is reviewed under the Administrative
       Procedure Act (“APA”). Under the APA, a court may set aside an agency action if
       the court determines that the action was “arbitrary, capricious, an abuse of
       discretion, or otherwise not in accordance with law.”

       [681 F.3d] at 1017 (citations omitted). The opinion includes no further discussion
       of the standard and no discussion of or citation to Washington
       Toxics or Kraayenbrink . . . .

Nw. Coal. for Alternatives to Pesticides, 920 F. Supp. 2d at 1174; accord Yurok Tribe, 231 F.

Supp. 3d at 468–69 (Karuk Tribe “did not ‘hold’ that the record review under the APA is

required in ESA cases” and collecting cases holding the same); Ellis v. Housenger, No. C-13-

1266-MMC, 2015 WL 3660079, at *3 (N.D. Cal. June 12, 2015).

       Defendant cites to two other readily distinguishable post-Kraayenbrink cases as examples

of courts “re-affirm[ing] that judicial review in ESA citizen-suit cases is governed by APA

record review principles,” which Kraayenbrick supposedly abandoned. Motion at 11. Yet the

first, Pac. Rivers Council v. Shepard addressed the question of whether the record included

enough material to support a finding an agency had acted arbitrarily and capriciously, and thus



        Response to Defendant’s Motion to Limit Review to Administrative Record - 5
        Case 3:18-cv-01419-MO          Document 90       Filed 10/05/18     Page 6 of 15




did not have occasion to consider whether review is limited to the administrative record. No.

03:11-CV-442-HU, 2012 WL 950032, at *3 (D. Or. Mar. 20, 2012) (agency decision-making

claim, failure to consult). Moreover, that case treats Kraayenbrink as controlling precedent

without any mention of its any abrogation or overruling by the Ninth Circuit. Id. The second,

Olenec v. Nat'l Marine Fisheries Serv., is—like Karuk Tribe—a challenge to past agency

decision-making regarding a matter within the agency’s expertise (specifically, regarding the

National Marine Fisheries Service’s determination that certain federal agency action would not

adversely affect a listed species). 765 F. Supp. 2d 1277, 1285 (D. Or. 2011). Accordingly,

review in Olnec was unremarkably limited to the administrative record before the expert agency

at the time of the decision. Id. In the instant case, the Klamath Tribes, on the other hand, do not

challenge a past agency determination; rather, they seek to enjoin ongoing unlawful take and

conduct which jeopardizes endangered species and adversely modifies critical habitat.

       Furthermore, in citing these two off-point cases, Defendant ignores that many courts

within the Ninth Circuit, including in the District of Oregon, have relied on Kraayenbrink and

Washington Toxics and have held that the APA’s limited scope of review does not apply to

substantive ESA violations. See, e.g., Yurok Tribe 231 F. Supp. 3d at 468–69; Native Fish Soc.

v. Nat'l Marine Fisheries Servs., 992 F. Supp. 2d 1095, 1106–07 (D. Or. 2014) (“Plaintiffs' §

7(a)(2) claim, that the ITS was abrogated and that [federal agency] should have reinitiated formal

consultation is evaluated with any admissible evidence and is not limited to the administrative

record.” (citing Washington Toxics and Kraayenbrink)); Defs. of Wildlife v. Martin, 454 F. Supp.

2d 1085, 1094 (E.D. Wash. 2006); Oregon Nat. Desert Ass'n v. Tidwell, 716 F. Supp. 2d 982,

987 (D. Or. 2010); WildEarth Guardians v. United States Fish & Wildlife Serv., No. CV 13-151-

TUC-RCC, 2014 WL 12729290, at *2 (D. Ariz. July 22, 2014); see also Oregon Nat. Desert




        Response to Defendant’s Motion to Limit Review to Administrative Record - 6
        Case 3:18-cv-01419-MO          Document 90       Filed 10/05/18     Page 7 of 15




Ass'n v. Kimbell, 593 F. Supp. 2d at 1220–21 (decided before Kraayenbrink; citing Washington

Toxics). Kraayenbrink is plainly both still good law and directly controlling here.

       In an effort to avoid this reality, Defendant ignores Kraayenbrink for the first 10 pages of

its brief, instead invoking a string of inapplicable–indeed superseded–precedent to argue that this

Court’s review the Klamath Tribes’ substantive ESA claims should nevertheless be “confined to

the administrative record.” Motion at 5. In support of this proposition, Defendant first invokes

United States v. Carlo Bianchi & Co., 373 U.S. 709, 714 (1963). Motion at 5. The claim at

issue in that case, however, arose under the Wunderlich Act, not the ESA. 373 U.S. at 714; see

generally Todd Const., L.P. v. United States, 88 Fed. Cl. 235, 240 (2009) (“Some courts

interpreted the Wunderlich Act to permit trials de novo on factual issues in the court, while

others asserted that the court was limited to reviewing the administrative record. The Supreme

Court addressed this issue in United States v. Carlo Bianchi & Co. . . . .”). This is a material

distinction because “the language” and “legislative history” of the Wunderlich Act—not an

overriding, generally applicable principal transferrable to the ESA realm—provided the basis for

the Supreme Court’s decision to limit the scope of review in that case. As the Supreme Court

explained,

       It is our conclusion that, apart from questions of fraud, determination of the
       finality to be attached to a departmental decision on a question arising under a
       ‘disputes’ clause must rest solely on consideration of the record before the
       department. This conclusion is based both on the language of the statute and on its
       legislative history.
Carlo Bianchi, 373 U.S. at 714. Moreover, Carlo Bianchi has been both superseded by statute

and held inapplicable to ESA citizen suit claims. See WildEarth Guardians v. United States Fish

& Wildlife Serv., No. CV 13-151-TUC-RCC, 2014 WL 12729290, at *2 & n. 1 (D. Ariz. July 22,

2014) (“Defendants cite and misconstrue Bianchi, a case which has been superseded by statute

and which fails to address private causes of action outside of the APA.”); see also S. Fork Band


        Response to Defendant’s Motion to Limit Review to Administrative Record - 7
        Case 3:18-cv-01419-MO         Document 90      Filed 10/05/18   Page 8 of 15




Council of W. Shoshone of NV v. U.S. Dep't of the Interior, No. 308-CV-00616-LRH-RAM,

2009 WL 73257, at *2 (D. Nev. Jan. 7, 2009) (holding Carlo Bianchi inapplicable to claim

arising under Religious Freedom Restoration Act).         Defendant’s reliance on Ninilchik

Traditional Council v. United States is likewise misplaced, as that case addressed review of

agency-decision making under the Alaska National Interest Lands Conservation Act, not a

federal agency’s substantive violation of a generally-applicable statute such as the ESA. 227

F.3d 1186, 1193–94 (9th Cir. 2000).

       Nor does the trio of ESA-specific cases Defendant cites advance its cause, as these

address only the standard of review in cases challenging past “agency decision-making,” not the

scope of review appropriate for a substantive, ongoing claim arising under the ESA citizen suit

provision. See City of Sausalito v. O’Neill, 386 F.3d 1186, 1205–06 (9th Cir. 2004) (applying

APA standard of review to attack on agency’s preparation of biological assessment); Ground

Zero Ctr. for Non-Violent Action v. U.S. Dep't of Navy, 383 F.3d 1082, 1086 (9th Cir. 2004)

(applying APA standard of review to claim alleging agency failure to comply with ESA

consultation requirements); Village of False Pass v. Clark, 733 F.2d 605, 609 (9th Cir. 2004)

(applying APA standard of review to challenge to agency compliance with ESA consultation

requirements); see generally Forest Guardians v. Johanns, 450 F.3d 455, 457 (9th Cir. 2006)

(“The [ESA] contains both substantive and procedural provisions designed to protect species

listed under the ESA as threatened or endangered.”). Moreover, all of these opinions were

published before Kraayenbrink and Washington Toxics.

       Still prior to addressing Kraayenbrink or Washington Toxics, Defendant mischaracterizes

two post-Washington Toxics ESA cases, San Luis & Delta-Mendota Water Auth. v. Locke, 776

F.3d 971 (9th Cir. 2014) and San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581




        Response to Defendant’s Motion to Limit Review to Administrative Record - 8
        Case 3:18-cv-01419-MO           Document 90       Filed 10/05/18     Page 9 of 15




(9th Cir. 2014). See Motion at 8–9. The portions of Locke and Jewell Defendant cites to support

the assertion that “the APA’s standard of review and scope of review are not severed simply

because a plaintiff brings a claim pursuant to the ESA citizen-suit provision,” however, relate

only to APA causes of action and not substantive claims arising under the ESA’s citizen suit

provision. Motion at 8 (citing Locke, 776 F.3d at 992; Jewell 747 F.3d at 604). Nor do the facts

of those cases advance Defendant’s cause. The resolution of the Locke plaintiff’s ESA claim did

not turn on or relate in any manner to the admissibility of extra-record materials. Locke, 776

F.3d at 1007–09.

       Jewell addressed the proper scope of the record only with respect to the question of

whether federal agencies had relied on “the best scientific and commercial data available” in

developing a biological opinion. 747 F.3d at 602–03. Of course, review of an agency’s decision

based on “the best scientific and commercial data available” at particular point in time is

necessarily limited to the administrative record. As in Locke, however, the Jewell court only

briefly addressed the ESA citizen suit claim, which, unlike the APA challenge to the biological

opinion, did not turn on the admissibility of extra-record material. 747 F.3d at 640 (“Because we

do not believe the [biological opinion at issue] to be arbitrary and capricious, we join the district

court in declining to find that [federal defendant’s] reliance on the [biological opinion] was

arbitrary and capricious.”). This discussion of the ESA citizen in Jewell does not occur until 36

pages after the Court’s discussion of the appropriate scope of review for the associated APA

claim. Id. at 603–604, 640.

       The Supreme Court precedents the Defendant relies on are similarly inapplicable.

Florida Power & Light Co. v. Lorion, 470 U.S. 729 (1985), Camp v. Pitts, 411 U.S. 138 (1973),

and Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971) all address review of




        Response to Defendant’s Motion to Limit Review to Administrative Record - 9
       Case 3:18-cv-01419-MO          Document 90       Filed 10/05/18     Page 10 of 15




past agency decision-making under the APA, not substantive causes of action arising under the

ESA itself. See Motion at 7. As the Ninth Circuit explained in Jewell, however, the concern

over extra-record material arises precisely and uniquely within the context of claims relating to

past agency decision-making:

       Just as we will not allow the agency to supply post-hoc rationalizations for its
       actions, so “post-decision information . . . may not be advanced as a new
       rationalization either for sustaining or attacking an agency’s decision.” . . . . The
       ESA consultation process is not a rulemaking proceeding, but a request from one
       agency for the expertise of a second agency. Although we may review each of
       those proceedings under the APA, the agency's obligations under each is slightly
       different, and we must account for that difference in our review. . . . We will
       consider the [biological opinion at issue] and any other evidence in the record
       submitted by the parties that the [consulting agency] considered in making its
       decision.

747 F.3d at 603–04 (internal citations omitted). To the extent an ESA claim challenges past

agency decision-making, one would expect courts to generally limit review to the record before

that agency at the time of the decision. This common intuition was apparent in Karuk Tribe, a

challenge to a U.S. Forest Service decision not to engage in consultation under Section 7 of the

ESA. 681 F.3d at 1017, 1029. The Karuk Tribe court merely stated “this is a record review case”

without any discussion, analysis, or argument. 681 F .at 1017, 1029; see Yurok Tribe, 231F.

Supp. 3d at 468–69 (construing holding in Karuk Tribe: “the Ninth Circuit did not ‘hold’ that the

record review under the APA is required in ESA cases”).

       Indeed, courts have repeatedly held that a reviewing court need not apply the APA’s

scope of review to allegations of substantive violations brought under the ESA’s citizen suit

provision. See, e.g. Citizens for Appropriate Rural Roads, Inc. v. Foxx, 14 F. Supp. 3d 1217,

1243 (S.D. Ind. 2014), opinion corrected on denial of reconsideration, No. 1:11-CV-01031-SEB,

2015 WL 179569 (S.D. Ind. Jan. 14, 2015), and aff'd sub nom. Citizens for Appropriate Rural

Roads v. Foxx, 815 F.3d 1068 (7th Cir. 2016) (“The ESA's ‘citizen suit’ provision, 16 U.S.C. §



       Response to Defendant’s Motion to Limit Review to Administrative Record - 10
       Case 3:18-cv-01419-MO         Document 90          Filed 10/05/18   Page 11 of 15




1540(g)(1), provides a cause of action to enjoin certain agency conduct that is separate from the

APA; judicial review of agency action in these citizen suits is not necessarily confined to the

administrative record.”); Nw. Coal. For Alternatives to Pesticides, 920 F. Supp. 2d at 1175–

1176; Indigenous Envtl. Network, 2017 WL 9280323, at *1 (“The APA provides the standard of

review for the ESA, but does not dictate the scope of judicial review. The Ninth Circuit has

determined that ESA citizen-suit claims, unlike claims reviewed under the APA, are not limited

to the administrative record.”); Conservation Cong. v. U.S. Forest Serv., 2017 WL 4340254 at *2

(E.D. Cal. 2017) (citing Kraayenbrink and Washington Toxics to find that “[t[he scope of the

Court’s review in the context of claims brought under the ESA’s substantive citizen suit

provision, however, must not be limited by the APA’s record review rule”). Where plaintiffs

“do not challenge the [federal agency’s] determination, the Court shall not conduct a review of

the determination and record pursuant to the APA.” Defs. of Wildlife v. Martin, 454 F. Supp. 2d

1085, 1094 (E.D. Wash. 2006). Rather, for “a pure ESA claim, the APA’s . . . limitations to the

administrative record do not apply.” Id.; accord Oregon Nat. Desert Ass'n v. Tidwell, 716 F.

Supp. 2d at 987 (plaintiff’s “substantive claims under §§ 7 and 9 of the ESA may be supported

by extra-record evidence and are not limited to the administrative record review restrictions of

the Administrative Procedures Act”). This Court has explained the reason for the distinct

treatment for substantive claims arising under the ESA:

       These claims do not challenge specific administrative decisions. Instead they
       advance an enforcement action and require proof of harm and causation. . . . The
       United States Supreme Court has recognized that the ESA Citizen Suit Provision
       at § 1540(g)(1)(A) “is a means by which private parties may enforce the
       substantive provisions of the ESA against regulated parties—both private entities
       and Government agencies.” Bennett v. Spear, 520 U.S. 154, 173, 117 S.Ct. 1154,
       137 L.Ed.2d 281 (1997). Claims challenging the propriety of a consulting agency
       issuing a biological opinion is governed by the APA. Id. at 174, 117 S.Ct. 1154.
       Claims arising directly under the ESA Citizen Suit Provision at § 1540(g)(1)(A),
       on the other hand, based upon events occurring in the aftermath of agency


       Response to Defendant’s Motion to Limit Review to Administrative Record - 11
       Case 3:18-cv-01419-MO          Document 90       Filed 10/05/18     Page 12 of 15




       decisions, are not limited by the APA scope of review, Wash[ington] Toxics, 413
       F.3d at 1034.
Oregon Nat. Desert Ass'n v. Kimbell, 593 F. Supp. 2d at 1220–21. Here, the Klamath Tribes

claims do not challenge the Defendant’s past decision making but rather “events occurring in the

aftermath of agency decisions.”      The Klamath Tribes’ ESA citizen suit claims allege the

Defendant has unlawfully taken C’waam and Koptu, jeopardized their continued existence, and

adversely modified their critical habitat through its management of the Project subsequent to the

issuance of the biological opinion. Complaint, Document No. 1 at ¶¶ 78–97. Therefore, despite

the Federal Defendant’s arguments to the contrary, under controlling Ninth Circuit precedent,

review of the Klamath Tribes’ Counts I and II is not limited to administrative record. See

Kraayenbrink, 632 F.3d at 497; see also Washington Toxics, 413 F.3d at 1034.

       B.      Bases for Supplementing the Record Only Apply to Limited-Review Cases.

       Defendant’s additional argument that “[t]he fact that the Ninth Circuit has recognized”

certain conditions under which the administrative record may be supplemented “refutes any

notion that a reviewing court can depart from APA record review principles altogether and allow

a plaintiff to engage in traditional civil discovery where the plaintiff alleges the administrative

record is inadequate[,]” Motion at 9–10; see generally Lands Council v. Powell, 395 F.3d 1019,

1030 (9th Cir. 2005), does not hold water. The APA’s limited scope of review simply does not

apply the Klamath Tribes’ ESA claims. The existence of exceptions to this inapplicable rule

therefore has no relevance here.

III.   CONCLUSION

       For the foregoing reasons, the Klamath Tribes respectfully request the Court deny the

Federal Defendant’s Motion to Limit Review to the Administrative Record.




       Response to Defendant’s Motion to Limit Review to Administrative Record - 12
       Case 3:18-cv-01419-MO      Document 90       Filed 10/05/18   Page 13 of 15




Dated: October 5, 2018.

                                  Respectfully submitted,



                                  ROSETTE, LLP

                                  /s/ Douglas MacCourt
                                  Douglas MacCourt (OSBA No. 890780)
                                  Jeremiah D. Weiner (CSBA No. 226340)
                                  Rosette, LLP
                                  193 Blue Ravine Road
                                  Suite 255
                                  Folsom, California 95630
                                  Telephone: (916) 353-1084
                                  Facsimile: (916) 353-1085
                                  dmaccourt@rosettelaw.com
                                  jweiner@rosettelaw.com
                                  Attorneys for Plaintiff
                                  The Klamath Tribes




       Response to Defendant’s Motion to Limit Review to Administrative Record - 13
        Case 3:18-cv-01419-MO          Document 90       Filed 10/05/18     Page 14 of 15




                              CERTIFICATE OF COMPLIANCE

       This brief complies with the applicable word-count limitation under LR 7-2(b) because it

contains (3,852) words, including headings, footnotes, and quotations, but excluding the caption,

table of contents, table of cases and authorities, signature block, exhibits, and any certificates of

counsel.

                                      /s/ Douglas MacCourt____________________
                                      Douglas MacCourt (OSBA No. 890780)
                                      Jeremiah D. Weiner (CSBA No. 226340)
                                      Rosette, LLP
                                      193 Blue Ravine Road
                                      Suite 255
                                      Folsom, California 95630
                                      Telephone: (916) 353-1084
                                      Facsimile: (916) 353-1085
                                      dmaccourt@rosettelaw.com
                                      jweiner@rosettelaw.com


                                      Attorneys for Plaintiff
                                      The Klamath Tribes




        Response to Defendant’s Motion to Limit Review to Administrative Record - 14
       Case 3:18-cv-01419-MO        Document 90       Filed 10/05/18   Page 15 of 15




                              CERTIFICATE OF SERVICE
       I hereby certify that on October 5, 2018, a true and correct copy of the above document

was electronically filed with the Clerk of Court using CM/ECF. Copies of the document will be

served upon interested counsel via the Notices of Electronic Filing that are generated by

CM/ECF.



                                    /s/ Douglas MacCourt____________________________
                                    Douglas MacCourt (OSBA No. 890780)
                                    Jeremiah D. Weiner (CSBA No. 226340)
                                    Rosette, LLP
                                    193 Blue Ravine Road
                                    Suite 255
                                    Folsom, California 95630
                                    Telephone: (916) 353-1084
                                    Facsimile: (916) 353-1085
                                    dmaccourt@rosettelaw.com
                                    jweiner@rosettelaw.com

                                    Attorneys for Plaintiff
                                    The Klamath Tribes




       Response to Defendant’s Motion to Limit Review to Administrative Record - 15
